Citation Nr: 1717388	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-35 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 

INTRODUCTION

The Veteran had active military service from September 1946 to April 1947 as a New Philippine Scout. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level VIII in either ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral hearing loss is more severe than is reflected by his current rating. 

The Veteran has reported that relatives have to speak near him or write down words in order to properly communicate with him.  He asserted that he relies mostly on hand signals and facial expressions to understand what is being said to him.  He also submitted two statements from his neighbors who both expressed that the Veteran has great difficulty hearing them and that they often need to shout to him in order for him to properly hear them. 

At a March 2016 VA audiology evaluation, the Veteran reported that he had very poor hearing and that his relatives would have to speak near his ear or write words down to communicate with him.  He reported that he relied on hand signals and facial expressions to understand what was being said.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
75
85
90
100
88
Left Ear
85
80
95
95
89

The examiner noted that the use of word recognition scores was not appropriate for this Veteran as a result of language difficulties, cognitive problems, and inconsistent word recognition scores that make the use of puretone average and word recognition inappropriate.  Regardless of the unavailability of word recognition, the Veteran qualifies for consideration under Table VIa for exceptional patterns of hearing loss.  Applying the puretone values to the rating criteria results in a numeric designation of Level VIII in the right ear and Level VIII in the left ear.  38 C.F.R. § 4.85, Table VIa (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 50 percent rating.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The March 2016 VA examiner clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities, the effects on his occupation, and the effects on the Veteran's social interactions.  Therefore, the Board finds that the VA examination report and addendum report are in compliance with the requirements of Martinak.

There are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at the March 2016 VA audiology evaluation.

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level VIII in either ear.  Those results fall within the schedular criteria for a 50 percent rating.  Therefore, an increased rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned rating.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for bilateral hearing loss disability is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


